Citation Nr: 0812966	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational Entitlement to Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, for a program of education pursued 
from August 2005 to May 2006 at Wright Business School.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had 20 years of active service ending in April 
1982.  He has been determined to be permanently and totally 
disabled due to service-connected disabilities, and the 
appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
October 2006, which denied the appellant's claim for Chapter 
35 DEA for a program of education attended from August 2005 
to May 2006 at Wright Business School in Tulsa.  In February 
2008, the appellant appeared at a videoconference hearing 
held before the undersigned.  


FINDINGS OF FACT

1. From August 8, 2005, to May 12, 2006, the appellant was 
enrolled in a vocational program at Wright Business School in 
Tulsa.  

2. For the period from August 8, 2005, to May 12, 2006, 
Wright Business School in Tulsa was not approved by the State 
Approving Agency as a VA-approved institution.




CONCLUSION OF LAW

The criteria for DEA for courses taken by the appellant at 
Wright Business School in Tulsa from August 8, 2005, to May 
12, 2006, are not met. 38 U.S.C.A. § 3501 (West 2002); 38 
C.F.R. §§ 21.4250, 21.4258 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Regulations promulgated in 
April 2007 adapted these duties to the specific requirements 
of claims for educational assistance.  See 38 C.F.R. 
§§ 21.1031, 21.1032 (2007).  

In September 2005, VA sent the appellant a letter, advising 
her of her eligibility for DEA benefits, and informing her of 
her delimiting date, and the procedures to follow once she 
had chosen a program and school.  She was specifically told 
that since all training facilities and programs were not 
approved for VA benefits, she should contact VA to confirm 
that her program was approved for education benefits before 
she enrolled.  She was told when to ask for an enrollment 
certification, when she would receive payment, and provided a 
number to call regarding career counseling.  In sum, this 
letter informed her of the information necessary to 
substantiate her DEA claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See 38 C.F.R. § 21.1031; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, the duty to notify was 
satisfied.

With respect to the duty to assist, as applicable to this 
claim, she was told that VA would tell her whether the 
program she had selected was approved for VA benefits; that 
she had to submit her claim; and that she had to obtain an 
enrollment certification from the school.  All of this was 
provided prior to her claim.  After her claim was received, 
she was told to obtain an enrollment certification from 
school, which was not provided until October 2006.  She 
submitted an application, and was told that the claim was 
denied because the school had not been approved for DEA.  
Moreover, the decision rests on the interpretation and 
application of the relevant law, and in such cases, the 
Veterans Claims Assistance Act of 2000 does not apply.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the 
appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see Dela Cruz.  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  

The veteran was determined to be permanently and totally 
disabled due to service-connected disabilities in a July 2004 
rating decision.  As a result, the appellant, who is his 
spouse, became entitled to DEA under Chapter 35.  38 U.S.C.A. 
§ 3501(a)(1)(D) (West 2002); 38 C.F.R. § 21.3046 (2007).  In 
September 2005, she submitted an application for DEA on a 
request for change of program form she had been provided by 
the RO.  She stated that she wanted to attend Wright Business 
School in Tulsa, Oklahoma, although no dates were specified.  
In November 2005, the RO informed her that she should have 
the school send the RO an enrollment certification.  An 
enrollment certificate was not received, but she submitted an 
application for DEA, in which she said that she was attending 
Wright Business School to obtain a degree as a medical 
assistant, and that the training began August 8, 2005, and 
was to last nine months.  This application form was received 
in November 2005.

In December 2005, she was told that her claim for DEA was 
denied, because the school had not been approved for the DEA 
program.  She was told that her claim would be processed 
promptly if the course was approved in the future.  She was 
told that if she did not want to wait for approval, she could 
apply for benefits at a different school.  She was advised to 
contact VA to confirm that her program was approved for VA 
benefits before she enrolled.  

In a July 2006 letter to the Director of the Wright Business 
School, the State Approving Agency said that the school had 
been approved to offer education and training to veterans and 
other eligible persons under 38 U.S.C.A. § 3675, effective 
June 19, 2006.  The school was also listed in the VA's 
database of approved schools, effective June 14, 2006.  

In October 2006, she submitted another claim for DEA benefits 
for the medical assistant program at Wright Business School.  
She also submitted a print-out of her attendance for the 
period from August 2005 to May 2006, as well as a certificate 
of enrollment from the school, showing that she had attending 
a course not leading to a standard college degree, for a 
medical assistant program.  This certified her enrollment 
from August 8, 2005, to May 12, 2006, and was signed by the 
director in October 2006.  The signature certified, among 
other things, that the course was approved by the State 
Approving Agency.  

In October 2006, the appellant was informed that payment 
could not be made for her program of education from August 
2005 to May 2006, because the course was not approved prior 
to June 14, 2006.  The appellant appealed that decision.  

At her videoconference hearing before the undersigned, and in 
written statements, the veteran said that a counselor at the 
Wright Business School had told her that the school was 
accredited, and that she would be eligible for VA assistance.  
She said that she submitted her application in September 
2005, but was not told by VA that her claim was denied until 
December 2005.  By that time, she could not get any money 
back because she had signed papers at the school.  She states 
that she tried to switch to another school, but could not 
because all of her financial aid was tied up at Wright 
Business School, so she finished the class.  She states that 
she was told by the school that the school had to be in 
existence for two years before it could be accredited, for 
spouses, but that they could accept veterans prior to that.  
She feels that she relied on this erroneous information, in 
good faith, and now she has expensive loans to pay back which 
she cannot afford.  

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree, offered by a school must be approved 
by the State Approving Agency for the State in which the 
school is located, or by the State Approving Agency which has 
appropriate approval authority, or, where appropriate, by VA.  
38 U.S.C.A. § 3672; 38 C.F.R. § 21.4250(a).  Approval by 
State Approving Agencies will be in accordance with the 
standards specified by VA law and regulation.  See 
38 U.S.C.A. § 3675; 38 C.F.R. § 21.4250(b).  Each State 
approving agency will furnish to VA a current list of schools 
specifying courses which it has approved, and it will furnish 
such other information as it and VA may determine to be 
necessary.  38 C.F.R. § 21.4250(b).

In general, when a proprietary educational institution offers 
a course not leading to a standard college degree, VA may not 
approve an enrollment in that course if the  proprietary 
educational institution offers the course at a branch or 
extension and the branch or extension has been operating for 
less than 2 years.  38 U.S.C.A. § 3680A(e); 38 C.F.R. 
§ 21.4251(b)(2).  The only exception to this requirement is 
where the proprietary educational institution offers the 
course under a contract with the Department of Defense or the 
Department of Homeland Security; and gives the course on or 
immediately adjacent to a military base, Coast Guard station, 
National Guard facility, or facility of the Selected Reserve.  
38 C.F.R. § 21.4251(c).  There is no indication that this 
exception applies to the Wright Business School in Tulsa.  

In this case, the State Approving Agency did not approve the 
school until June 2006, and the approval was not effective 
until June 2006.  While the appellant believes that she was 
told by the school that this only applied to spouses, and not 
to veterans, the Board is unaware of any such exception.  The 
provisions of 38 U.S.C.A. §§ 3672, 3675, and 3680A, 
pertaining to the requirement of school approval, and the 
length of time that certain schools must be in operation, 
apply to educational assistance offered under Chapter 30, 
Chapter 32, Chapter 34, and Chapter 35.  See 38 U.S.C.A. 
§§ 3034, 3241, 3672 (West 2002).  The Chapter 31 vocational 
rehabilitation program operates under a different set of 
laws, but otherwise, the Board is unaware of any legally 
sanctioned disparate treatment between veteran students and 
other eligible students.  Indeed, the requirement of school 
approval is not for the purpose of limiting enrollment; 
rather, it is to protect both VA and eligible students, by 
ensuring that VA funds are used for schools that maintain 
certain educational and administrative standards.  For 
instance, the school is required to have an acceptable refund 
policy.  See 38 C.F.R. § 21.4255.  

It is very unfortunate that the appellant chose to commit 
herself to this educational program without ascertaining, in 
advance, from VA, that the school was approved for VA 
benefits.  She was advised to follow this procedure in the 
September 2005 letter from VA informing her of her 
eligibility.  However, by this time, she had already 
enrolled, but there is no indication that she contacted VA 
prior to the enrollment, despite the fact that she was 
seeking monetary assistance from VA, and not the school.  The 
Board finds her testimony as to the misinformation she was 
provided by the school to be credible.  However, it appears 
that the representative of the school may have been confused, 
because the school evidently had other branches which were 
approved.  It is noteworthy, however, that the school did not 
give her an enrollment certification until after it was, in 
fact, approved.  Unfortunately, regardless of whether she was 
taken advantage of by the school due to her inexperience, or 
whether the school representative was simply inept, or even 
whether the appellant misunderstood certain information, VA 
is unable to provide a remedy.  

At the time of her enrollment, the school was not approved.  
Although she first applied in September 2005, no dates for 
the program were provided at that time.  She was asked for 
additional information in November 2005, told to obtain an 
enrollment certification from the school, and given a number 
to call if she had questions.  She then submitted an 
application in November 2005, and in December 2005, VA 
informed her that her application was denied because the 
school was not approved for the DEA program.  She then 
continued until the completion of her course of study in May 
2006.  She states that she continued because she had 
obligated herself to pay the entire amount for the course, 
and could not, as a result, get any financial aid to attend 
any other school.  However, since the program had not been 
approved, the Board is without recourse.  While the 
circumstances surrounding this claim are unfortunate, it 
should be noted that the Board is without authority to grant 
benefits on an equitable basis.  It has been held that the 
authority to award equitable relief under 38 U.S.C.A. § 
503(a) (West 2002) is committed to the discretion of the 
Secretary of VA, and that the Board is without jurisdiction 
to consider that which is solely committed to the Secretary's 
exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).     

Although sympathizing with the appellant's situation, 
nevertheless, the Board is bound in its decisions by 
applicable statutes enacted by Congress.  Payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

Thus, we are wholly without authority to disregard the 
applicable law, notwithstanding any extenuating circumstances 
or claims of fairness.  Congress did not enact any exceptions 
to the above-discussed legal provisions which would permit a 
grant of the requested benefit, and we are not free to 
disregard the law.  In this case, there is no legal basis on 
which the appellant's claim can be granted.  As the law and 
not the evidence is dispositive in this case, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).

At her hearing, the appellant testified that she has had 
trouble getting a job, after finishing her program at Wright 
Business School.  It is therefore worth pointing out that she 
still has her entire 45 months of full time DEA benefits 
remaining, which must be completed by July 28, 2014.  If she 
follows the appropriate procedures, and finds out, from VA¸ 
whether a particular program is approved before enrolling, 
she should have no trouble obtaining DEA benefits for a 
different program of education or other approved training.  
Indeed, she may be able to obtain assistance from VA in 
developing a vocational or educational goal.  She is 
encouraged to take advantage of her entitlement to DEA 
benefits, which only lasts six more years.  


ORDER

Entitlement to Dependents Educational Assistance benefits for 
courses taken at Wright Business School from August 2005 to 
May 2006 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


